DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 was considered by the examiner.

Drawings
The drawings were received on 07/20/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtainer configured to…obtain…”, “a generator configured to generate…” in claim 1, “a driver configured to…drive…”, “a controller configured to control…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. US 2022/0237770 A1, hereafter Iwanaga, in view of Tsuchiya et al. US 2011/01888734 A1, hereafter Tsuchiya.

Regarding claim 1, Iwanaga discloses an information processing apparatus (substrate inspection device) [title] comprising:
an obtainer (capturing part 210) [0052] configured to, in a process of supplying a curable composition onto a substrate or a mold and forming a film of the curable composition in a space between the substrate and the mold (the development processing apparatus 120 develops the wager W…supplies a solution into a resist film of the wafer to form a resist pattern) [0043], obtain the captured image of the curable composition (capturing part 210 can image an object in an irradiation region) [0052];
a generator (estimated image acquisition part 313) [0073] configured to generate a predicted image representing a prediction result of a behavior of the curable composition on the substrate in the process (generates and acquires an estimated image of the inspection target wafer W) [0073].
However, while Iwanaga discloses a captured image and a predicted image of a film formed on a substrate, Iwanaga fails to explicitly disclose a display controller configured to display, on a display unit, the captured image and the predicted image to be comparable to each other.
Tsuchiya, in an analogous environment, discloses a display controller (review device 500) [0119] configured to display, on a display unit (screen) [0119], the captured image and the predicted image to be comparable to each other (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
Iwanaga and Tsuchiya are analogous because they are both related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 2, Iwanaga and Tsuchiya address all of the features with respect to claim 1 as outlined above.
	Tsuchiya further discloses the display controller displays the captured image and the predicted image on the display unit so that a change in the captured image and a change in the predicted image are synchronized with each other (when a plurality of times of simulated repair are performed changing the defect portion to be repairs, a plurality of new pattern images I4 estimated from the repaired optical image data D2 are obtained) [0177].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 10, Iwanaga and Tsuchiya address all of the features with respect to claim 1 as outlined above.
Tsuchiya further discloses the display controller displays the captured image and the predicted image on the same screen of the display unit (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 11, Iwanaga and Tsuchiya address all of the features with respect to claim 1 as outlined above.
Tsuchiya further discloses the display controller displays, on the display unit, the captured image and the predicted image superimposed on each other (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 17, Iwanaga discloses a film forming apparatus for performing a process of supplying a curable composition onto a substrate or mold and forming a film of the curable composition in a space between the substrate and the mold (substrate processing apparatus; each substrate processing system 10 processes a wafer as a substrate…forming a resist pattern on the wafer) [abstract; 0037], comprising:
a driver (substrate processing system 10; cassette station 100) [FIG. 2] configured to relatively drive the mold and the substrate (each substrate processing system 10 processes a wafer as a substrate…forming a resist pattern on the wafer) [0037]; 
an image capturing device (capturing part 210) [0052] configured to capture an image of the curable composition between the substrate and the mold (capturing part 210 can image an object in an irradiation region) [0052]; and 
a controller (CPU) [0061] configured to control the process (controlling the operation of drive systems) [0061], wherein the controller includes an information processing apparatus defined in claim 1 (see related portion of Iwanaga in rejection of claim 1 above).
However, while Iwanaga discloses a captured image and a predicted image of a film formed on a substrate, Iwanaga fails to explicitly disclose a display controller configured to display, on a display unit, the captured image and the predicted image to be comparable to each other.
Tsuchiya, in an analogous environment, discloses a display controller (review device 500) [0119] configured to display, on a display unit (screen) [0119], the captured image and the predicted image to be comparable to each other (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
Iwanaga and Tsuchiya are analogous because they are both related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].
However, while Iwanaga discloses a captured image and a predicted image of a film formed on a substrate, Iwanaga fails to explicitly disclose a display controller configured to display, on a display unit, the captured image and the predicted image to be comparable to each other.
Tsuchiya, in an analogous environment, discloses a display controller (review device 500) [0119] configured to display, on a display unit (screen) [0119], the captured image and the predicted image to be comparable to each other (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
Iwanaga and Tsuchiya are analogous because they are both related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 18, Iwanaga discloses a method of manufacturing an article (manufacturing process of a semiconductor) [0028], the method comprising: 
forming a film of a curable composition on a substrate by using a film forming apparatus according to claim 17 (see related portion of Iwanaga in rejection of claim 17 above);
processing the substrate, on which the film of the curable composition has been formed, to manufacture the article (manufacturing process of a semiconductor) [0028].
However, while Iwanaga discloses a captured image and a predicted image of a film formed on a substrate, Iwanaga fails to explicitly disclose a display controller configured to display, on a display unit, the captured image and the predicted image to be comparable to each other.
Tsuchiya, in an analogous environment, discloses a display controller (review device 500) [0119] configured to display, on a display unit (screen) [0119], the captured image and the predicted image to be comparable to each other (judgment of the defect determination, the optical image as a basis for the determination, and the reference image are arranged and displayed on a screen so that the judgement, the optical image, and the reference image can be confirmed.  The defect on the mask and the influence on the wafer transfer image are arranged and displayed in a review process) [0119].
Iwanaga and Tsuchiya are analogous because they are both related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the displaying of images, as disclosed by Tsuchiya, with the invention disclosed by Iwanaga, the motivation being defects can be viewed one by one [0119].

Regarding claim 19, non-transitory computer readable medium claim 19 is drawn to the instructions corresponding to the method performed by apparatus claim 1.  Therefore, non-transitory computer readable medium claim 19 corresponds to apparatus claim 1 and is rejected for the same reasons of unpatentability as used above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga and Tsuchiya further in view of Tagawa et al. US 2022/0253508 A1, hereafter Tagawa.

Regarding claim 12, Iwanaga and Tsuchiya address all of the features with respect to claim 1 as outlined above.
However, the combination fails to explicitly disclose the display controller displays the captured image and the predicted image as moving images on the display unit.
Tagawa, in an analogous environment, discloses the display controller (a display control unit 236) [0038] displays the captured image and the predicted image as moving images on the display unit (display it on a screen) [0038].
Iwanaga, Tsuchiya, and Tagawa are analogous because they are related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the display controller and corresponding screen, as disclosed by Tagawa, with the invention disclosed by Iwanaga and Tsuchiya, yielding the predictable results of a display controller displaying images data on a screen.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga and Tsuchiya further in view of Kitagawa et al. US 2018/0045506 A1, hereafter Kitagawa.

Regarding claim 13, Iwanaga and Tsuchiya address all of the features with respect to claim 1 as outlined above.
However, the combination fails to disclose the captured image is an image obtained by capturing an image of an interference fringe generated in accordance with a distance between the mold and the substrate during the process.
Kitagawa, in an analogous environment, discloses the captured image is an image obtained by capturing an image of an interference fringe generated in accordance with a distance between the mold and the substrate during the process (a plurality of observation points are then selected from the interference image…the film thickness at a plurality of points are collectively estimated based on the brightness signal of the interference image at the selected observation point and a predetermined interference fringe model) [0004].
Iwanaga, Tsuchiya, and Kitagawa are analogous because they are related to inspection systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interference fringe model and a plurality of observation points, as disclosed by Kitagawa, with the invention disclosed by Iwanaga and Tsuchiya, the motivation speed [0011].

Allowable Subject Matter
Claims 3-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noda US 2022/0252507 A1 discloses a substrate inspection method
Tadokoro et al. US 2022/0252992 A1 discloses capturing an image of a film thickness
Tsurudu et al. US 2020/0388025 A1 discloses a substrate inspection method

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485